Citation Nr: 0021742	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  00-09 948	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which resulted in an 
award of past-due benefits to the veteran.

In January 2000, a representative of the Board advised the RO 
to withhold 20 percent of the past-due benefits which may 
become due.  By letter dated March 15, 2000, the RO notified 
the claimant and the attorney representing him of the payment 
of past-due benefits and the referral of the file to the 
Board for a decision concerning the attorney's eligibility 
for payment of a fee for his service from the 20 percent of 
past-due benefits withheld by the RO.  They were given 30 
days within which to submit evidence or argument to the Board 
concerning the payment of attorney fees.  No timely response 
was received from either the veteran or the attorney.  

In June 2000, the Board directed a letter to the attorney to 
inquire about certain facts relevant to the question before 
it of whether the withheld benefits should be paid to the 
claimant's attorney.  In July 2000, the attorney responded.  
The case is now ready for adjudication.  


FINDINGS OF FACT

1.  A final Board decision was rendered on June 11, 1993, 
that in pertinent part, denied entitlement to service 
connection for a chronic disability manifested by multiple 
joint pain, and granted a 10 percent disability evaluation, 
but no more, for a left shoulder disability.  

2.  The notice of disagreement which preceded the Board's 
June 1993 decision was received by the RO in November 1991.

3.  In March 1994, the veteran entered into a fee agreement 
with the attorney to represent the veteran in all matters 
before the VA, the Board, and the United States Court of 
Veterans Appeals (now, the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) in 
connection with any claim that the veteran may have on 
account of service-connected or non service-connected 
disability. 

4.  The fee agreement signed by the parties in March 1994 
provided for the payment by the veteran to the attorney of 
(a) a $500.00 retainer and (b) an amount equal to $60.00 per 
hour but not in excess of 20 percent of any recovery; which 
fee was to be withheld from past-due benefits in excess of 
$2,000 and up to $10,000.  

5.  Past-due benefits are payable based upon:  a) The Board's 
December 1999 decision which awarded service connection for 
relapsing polychondritis, awarded a rating of 20 percent for 
service-connected left shoulder disorder prior to April 9, 
1998, and awarded a total rating based on individual 
unemployability due to service connected disabilities; and b)  
The RO's January 2000 rating decision that awarded a 20 
percent evaluation for relapsing polychondritis, effective 
from February 24, 1994, assigned an effective date of 
February 24, 1994 for the award of the 20 percent evaluation 
for the left shoulder disorder, and assigned an effective 
date of November 8, 1994 for a total rating based on 
individual unemployability due to service connected 
disabilities.  

6.  The December 1999 decision of the Board is the first 
final decision of the Board concerning the assignment of a 
total rating based on individual unemployability due to 
service connected disabilities.

7. The December 1999 decision of the Board concerning the 
assignment of a total rating based on individual 
unemployability due to service connected disabilities was 
preceded by a notice of disagreement filed in March 1995.

8.  The total fee provided for and payable under the March 
1994 fee agreement exceeds 20 percent of the total amount of 
past-due benefits awarded.  



CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issues 
of entitlement to service connection for relapsing 
polychondritis, and entitlement to an evaluation in excess of 
10 percent for a left shoulder disorder have been met.  
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The criteria under which a valid fee agreement may be 
executed between the claimant and the attorney as to 
representation before VA and the Board concerning the issue 
of entitlement to a total rating based on individual 
unemployability due to service connected disabilities were 
not met before the Board's December 1999 decision granting 
that benefit.  38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.609(c) (1999).

3.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits have not been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1991 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
heart condition, entitlement to service connection for 
multiple joint pains, and entitlement to a compensable 
evaluation for a left shoulder disorder.  In November 1991, 
the veteran filed a Notice of Disagreement with the RO's 
decision.  A final Board decision was rendered on June 11, 
1993, that denied entitlement to service connection for a 
heart disorder and for chronic disability manifested by 
multiple joint pain, and granted a 10 percent disability 
evaluation, but no more, for a left shoulder disability.  

In February 1994, the veteran filed a claim for inter alia, 
entitlement to service connection for ligamentous laxity, 
relapsing polychondritis, and poly arthritis, and a claim for 
entitlement to an increased evaluation for his service-
connected left shoulder disorder.  

In March 1994, the veteran entered into a fee agreement with 
the attorney to represent the veteran in all matters before 
the VA, the Board, and the United States Court of Veterans 
Appeals (now, the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) in connection 
with any claim that the veteran may have on account of 
service-connected or non service-connected disability.  

In an August 1994 rating decision, the RO denied the 
veteran's claims.  In September 1994, the veteran filed a 
notice of disagreement with that decision.

In December 1999, the Board issued a decision which granted 
service connection for relapsing polychondritis; granted a 
rating of 20 percent for service-connected left shoulder 
disorder prior to April 9, 1998; and granted a total rating 
based on individual unemployability due to service connected 
disabilities.  In January 2000, the RO issued a decision that 
awarded a 20 percent evaluation for relapsing polychondritis, 
effective from February 24, 1994, assigned an effective date 
of February 24, 1994 for the award of the 20 percent 
evaluation for the left shoulder disorder, and assigned an 
effective date of November 8, 1994, for a total rating based 
on individual unemployability due to service connected 
disabilities.  

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
notice of disagreement (NOD) which preceded the Board 
decision with respect to the issue or issues involved was 
received by the RO on or after November 18, 1988; and 3) the 
attorney or agent must have been retained not later than one 
year following the date that the Board decision with respect 
to the issue or issues involved was promulgated.

The Board finds that the statutory and regulatory criteria 
for charging a fee for services before VA are met with 
respect to the issues of entitlement to service connection 
for relapsing polychondritis, and entitlement to an 
evaluation in excess of 10 percent for a left shoulder 
disorder.

First, the Board issued a final decision in June 1993 that 
denied entitlement to service connection for a chronic 
disability manifested by joint pain, finding that a chronic 
disability of the joints, including polychondritis, was not 
manifested during active service or shown to be related to 
service.  Although the June 1993 Board decision granted a 10 
percent disability evaluation for the veteran's left shoulder 
disability, it also denied an evaluation in excess of the 10 
percent rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Second, the attorney was retained to represent the claimant 
on the same issues before the VA and the Board in March 1994, 
within one year of the Board's decision.  And finally, the 
notice of disagreement that preceded the Board's June 1993 
decision was received by the RO in November 1991.

On the other hand, the Board finds that the statutory and 
regulatory criteria for charging a fee for services before VA 
are not met with respect to the issue of entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities before the Board's decision 
granting that benefit in December 1999.  That decision was 
the first final Board decision concerning that issue.  
Therefore, the attorney cannot charge a fee for his services 
performed before VA as to that issue before the date of the 
Board's December 1999 decision.  From the date of that 
decision, the applicable criteria have been met.  That is, 
there is now a final decision of the Board (dated December 
14, 1999) that was preceded by a notice of disagreement filed 
on or after November 18, 1988, and the attorney was retained 
within one year after that decision, as he was retained circa 
the March 1994 fee agreement.  Thus, the veteran may charge a 
fee for his services before VA as to that issue after that 
date, and, in fact, his accounting of his time indicates that 
he did do some work concerning this issue - as well as the 
other issues - after this date.  But he cannot charge a fee 
for his services rendered as to this issue before the date of 
the Board's December 14, 1999 decision.  38 U.S.C.A. 
§ 5904(c); 38 C.F.R. § 20.609(c).  

Furthermore, although the attorney meets the requirements to 
charge a fee for services before VA concerning two of the 
issues that led to the payment of past-due benefits, namely, 
entitlement to service connection for relapsing 
polychondritis, and entitlement to an evaluation in excess of 
10 percent for a left shoulder disorder, he does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of his fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.  

In this case, the record reflects that the attorney filed, at 
least constructively, the March 1994 fee agreement with the 
Board in December 1996.  As outlined above, past-due benefits 
are payable based upon the Board's December 1999 decision 
which awarded service connection for relapsing 
polychondritis, and awarded a rating of 20 percent for 
service-connected left shoulder disorder prior to April 9, 
1998; and upon the RO's January 2000 rating decision that 
awarded a 20 percent evaluation for relapsing polychondritis, 
effective from February 24, 1994, and assigned an effective 
date of February 24, 1994 for the award of the 20 percent 
evaluation for the left shoulder disorder-the same essential 
benefits denied by the Board in its final decision dated in 
June 1993.  The fee agreement, however, contained the 
following provision:

As a fee for the services of the 
[attorney's firm], the undersigned 
[veteran] agrees to pay to said firm (a) 
a $500.00 retainer and (b) an amount 
equal to $60.00 per hour but not in 
excess of 20 percent of any recovery 
which fee is provided for under 38 U.S.C. 
Section 5904(c), 5904(d) which fee will 
be withheld from past due benefits in 
excess of $2,000.00 and up to $10,000.00.  

The Board notes that 38 U.S.C.A. § 5904(d)(2)(A)(ii) (West 
Supp. 1999), which would bar payment by VA where, as here, 
the agreement includes a "retainer" paid before the decision, 
even if that fee is set off, only applies to agreements 
entered into on or after November 2, 1994.  Pub. L. No. 103-
446, § 504(b) (1994).  Since the fee agreement in question 
herein was entered into in March 1994, 38 U.S.C.A. 
§ 5904(d)(2)(A)(ii) is not for application, and payment by VA 
is not automatically barred by virtue of the non-contingent 
$500 retainer.  

Payment by VA is barred in this case by virtue of the fact 
that the total fee provided for in the agreement exceeds 20 
percent of past-due benefits.  By way of explanation, it is 
first noted that the past-due benefits that are payable based 
solely upon the qualifying awards (i.e., awards which qualify 
for the payment of attorney fees, namely, the grant of 
service connection for relapsing polychondritis, and the 20 
percent evaluation assigned to that disability on February 
29, 2000, effective from February 24, 1994, combined with the 
increased evaluation for service-connected left shoulder 
disorder from 10 percent to 20 percent from February 24, 1994 
to April 9, 1998) have been computed by the Board to total 
$19,038.00.  This was calculated by subtracting the amount 
that had been paid ($8,592.00) from the amount that is in 
fact due solely because of the qualifying awards 
($27,630.00).  

Next, the Board computed the attorney fees that were required 
to be paid by the veteran pursuant to the attorney fee 
agreement.  This was done by adding the $500 retainer called 
for in part "(a)" of the attorney fee provision, to the 
amount (by way of billable hours) called for in part "(b)" 
of that fee provision.  The countable billable hours, 
however, were limited to those in which the attorney had 
performed work exclusively towards the attainment of the 
qualifying awards; that is, those that were separate and 
apart from the billable hours in which work was performed 
toward any other issues (e.g., the non-qualifying issue of 
entitlement to a total rating based on individual 
unemployability).  Thus it was incumbent upon the Board to 
determine whether the billable hours expended by the attorney 
could be distinguished and separated by him on that basis.  

To that end, the Board directed an inquiry to the attorney in 
June 2000, and asked that he provide the foregoing 
information on at least a "best efforts" basis.  In  
response to that inquiry, the attorney provided an 
"accounting" of the hours that he had expended toward the 
veteran's claims, together with a brief explanation as to the 
work performed during each separate hourly time period.  
During most of these time periods, the attorney noted that he 
had worked upon multiple issues, that is, both qualifying and 
non-qualifying issues.  The "accounting" included 108.35 
hours that were billable for legal work performed, at least 
in part, towards the qualifying awards.  The attorney did not 
distinguish or separate further the number of billable hours 
that were expended toward each of the issues, as he had been 
requested to do.  Since there is no other way of 
distinguishing further the work performed as to each issue, 
the Board has no other recourse but to conclude that the 
total of these 108.35 hours were expended toward the 
qualifying award.  

Thus, at $60.00 per hour, the hourly fees that would be 
charged under the fee agreement for 108.35 hours would come 
out to $6,501.00, save for the fact that the fee agreement 
limits those fees to an amount not in excess of 20 percent of 
any recovery.  As noted above, $19,038.00 is the amount of 
the past due benefits recovered based upon the qualifying 
awards.  Since 20 percent of that amount ($3,807.60) is less 
than the hourly fee calculated above ($6,501.00), the 
attorney fees that would be required to be paid by the 
veteran pursuant to the attorney fee agreement equals 
$4,307.60, or 20 percent of past due benefits ($3,807.60) 
plus the retainer ($500).  By definition, that amount exceeds 
20 percent of past-due benefits by a factor of the $500 
retainer.  Thus, payment by VA is barred by virtue of the 
fact that the total fee provided for in the agreement exceeds 
20 percent of past-due benefits.  The fact that the retainer 
has not been paid, as pointed out by the attorney in his July 
2000 accounting, has no bearing.  Paid or unpaid, it remains 
part of the total fee provided for in the fee agreement in 
question.  The law is clear and states that the total fee 
payable cannot exceed 20 percent of the total amount of past-
due benefits awarded.  As the current fee agreement allows 
for a fee exceeding 20 percent of the total amount of past-
due benefits awarded, the fee agreement does not meet the 
requirement of 38 U.S.C.A. § 5904(d)(1) and 38 C.F.R. 
§ 20.609(h).  Consequently, although the attorney may charge 
a fee for his services in this matter to the extent noted and 
limited above, attorney fees may not be paid directly by VA 
from past-due benefits awarded to the veteran.



ORDER

Eligibility for payment of a fee for services before VA with 
respect to the issues of entitlement to service connection 
for relapsing polychondritis, and entitlement to an 
evaluation in excess of 10 percent for a left shoulder 
disorder, is granted.

Eligibility for payment of a fee for services before VA with 
respect to the issue of entitlement to a total rating based 
on individual unemployability due to service connected 
disabilities prior to the Board's decision of December 14, 
1999 is denied. Eligibility for payment of a fee for services 
before VA with respect to the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities rendered after the Board's decision of 
December 14, 1999 is granted.

Eligibility for payment of attorney fees directly by VA from 
past-due benefits is denied.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


